Citation Nr: 1042496	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active service from October 1970 to November 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claim. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his traumatic 
arthritis of the thoracolumbar spine disability in May 2005.  In 
an October 2010 written brief presentation, the Veteran's 
representative stated that the Veteran's spine disability had 
increased in severity as it had "significantly worsened."  
Given the reported worsening of the Veteran's disabilities since 
his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide the Veteran's claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran has not asserted that he receives any treatment for 
his spine from a VA facility.  Private records from Jonathan 
Jack, M.D., and Joey Thomas, M.D., are of record.  However, the 
Veteran should be informed that if he wants more recent treatment 
records to be considered, he should submit them or provide 
releases so the RO may request them.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should inform the 
Veteran that the claims file contains 
records from Jonathan Jack, M.D., dated 
through June 2005, and records from Joey P. 
Thomas, M.D., dated through November 2005.  
The Veteran should be told that, if there 
are more recent records from these, or any 
other private clinicians, he should submit 
releases so that the RO can obtain these 
records.   If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

2.  The Veteran should be afforded a VA 
examination to assess the current 
manifestations of his back disability.

The examiner should report the Veteran's 
ranges of motion and note the presence or 
absence of muscle spasm.  If there is pain 
during range of motion testing, the 
examiner is asked to note the point at 
which pain begins for each range of motion.

The examiner should comment on whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.

3.  After completion of all appropriate 
development, readjudicate the Veteran's 
claim.  If the action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


